


110 HRES 1459 IH: Congratulating Carlos Boozer, Corey

U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1459
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2008
			Mr. Young of Alaska
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating Carlos Boozer, Corey
		  Cogdell, and Matt Emmons for their outstanding achievements in the 2008 Beijing
		  Summer Olympic Games.
	
	
		Whereas Carlos Boozer won the Gold Medal for his efforts
			 as part of the United States Men’s Basketball team;
		Whereas Carlos Boozer won the Bronze Medal in the 2004
			 Athens Summer Olympic Games;
		Whereas Carlos Boozer grew up in Juneau, Alaska, and
			 attended Juneau Douglas High School;
		Whereas Carlos Boozer plays for the Utah Jazz, has become
			 one of the most talented NBA players, and has made the NBA All Star team on two
			 occasions;
		Whereas Corey Cogdell won the Bronze Medal for her efforts
			 as part of the United States Women’s Shooting team;
		Whereas Corey Cogdell has achieved numerous
			 accomplishments in her short shooting career including winning the Bronze Medal
			 at the 2007 Pan American Games, the Bronze Medal at the 2007 World Cup Korea,
			 and the Bronze Medal at the 2007 National Championships;
		Whereas Corey Cogdell, of Eagle River, Alaska, was the
			 only member of the United States Women's Trapshooting team;
		Whereas Corey Cogdell won a four-way shootout for third
			 place in the Women’s Trap competition;
		Whereas Matt Emmons won the Silver Medal for his efforts
			 as a member of the United States Men’s Shooting team;
		Whereas Matt Emmons won the Gold Medal in the 2004 Athens
			 Summer Olympics in the 50m rifle prone;
		Whereas Matt Emmons attended the University of Alaska
			 Fairbanks on a shooting scholarship and graduated with honors in 2003;
		Whereas Matt Emmons was a member of the University of
			 Alaska Fairbanks Rifle Team and led the University of Alaska Fairbanks to four
			 straight team NCAA titles and won four individual NCAA titles; and
		Whereas Carlos Boozer, Corey Cogdell, and Matt Emmons have
			 proudly represented the United States and the State of Alaska in the 2008
			 Beijing Summer Olympics: Now, therefore, be it
		
	
		That the House of Representatives
			 honors the accomplishments of Carlos Boozer, Corey Cogdell, and Matt Emmons and
			 congratulates them on their Olympic achievements.
		
